Citation Nr: 1145803	
Decision Date: 12/15/11    Archive Date: 12/21/11

DOCKET NO.  09-47 475	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to an increased rating in excess of 10 percent for open angle glaucoma.  

2. Entitlement to an increased rating in excess of 10 percent for the residuals of a right knee injury.  

3. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left knee disability.

4. Whether new and material evidence has been received to reopen a claim of entitlement to service connection for the residuals of colon cancer.  

5. Entitlement to service connection for diabetes mellitus.  

6.  Entitlement to service connection for abdominal pain.  

7. Entitlement to service connection for hypertension.  

8. Entitlement to service connection for peripheral neuropathy.  

9. Entitlement to service connection for peptic ulcers.  

10. Entitlement to service connection for reflux disease.  

11. Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.  

12. Entitlement to service connection for allergies (hay fever) and headaches.  

13. Entitlement to service connection for hepatitis C.  

14. Entitlement to service connection for bilateral hip disability.  

15. Entitlement to service connection for a left ankle disability.  

16. Entitlement to service connection for a left elbow disability.  

17. Entitlement to service connection for a left heel or foot disability.  

18. Entitlement to service connection for a left leg disability, to include calf strain.  

19. Entitlement to service connection for a left shoulder disability.  

20. Entitlement to service connection for a back disability.  

21. Entitlement to service connection for a right ankle disability.  

22. Entitlement to service connection for a right heel disability.  

23. Entitlement to service connection for a chronic kidney disease.  

24. Entitlement to service connection for the residuals of a right leg injury.  

25. Entitlement to service connection for a right shoulder disability.  

26. Entitlement to service connection for a left testicle disability.  

27. Entitlement to service connection for asthma and sinus disability.  

28. Entitlement to service connection for tinnitus.  

29. Entitlement to service connection for a diabetic bilateral eye disability.  

30. Entitlement to service connection for erectile dysfunction.  

31. Entitlement to service connection for gout.  

32. Entitlement to service connection for a great toe disability.  

33. Entitlement to service connection for a heart disability.  

34. Entitlement to service connection for high cholesterol or hypercholesterolemia.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Emily L. Tamlyn, Associate Counsel




INTRODUCTION

The Veteran served on active military duty from June 1968 to June 1971 and April 1972 to April 1989.  

These issues come before the Board of Veterans' Appeals (Board) on appeal from a February 2008 of the Department of Veterans Affairs Regional Office (RO) in Montgomery, Alabama.  In that decision, the RO continued and confirmed the prior increased ratings, confirmed the prior denials of service connection for the new and material evidence claims, and denied all original claims for service connection.  The new and material evidence claim for diabetes mellitus has been recharacterized as a service connection claim, as explained further below.  

In June 2011, the Veteran testified before the undersigned at a Board hearing.  A copy of the transcript has been reviewed and associated with the file.  

In June 2011, the Veteran raised a new claim for sleep apnea.  The claim of service connection for sleep apnea has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  It is referred to the AOJ for appropriate action.  

The following issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC: 1) issues of increased ratings for open angle glaucoma and the residuals of a right knee injury; 2) the new and material evidence claim for colon cancer; and 3) claims for service connection for a left knee disability, diabetes mellitus, hypertension, a psychiatric disability, allergies (hay fever) and headaches, a back disability, a right shoulder disability, a left testicle disability, an asthma and sinus disability, erectile dysfunction, a great toe disability, and a heart disability.  



FINDINGS OF FACT

1.  A January 1999 RO decision denied service connection for a left knee disability, the Veteran did not file a notice of disagreement within one year of the decision, and the decision became final.  

2.  Evidence received since the January 1999 RO rating decision does relate to an unestablished fact necessary to substantiate the claim for service connection for a left knee disability and raises a reasonable possibility of substantiating the claim.  

3.  High cholesterol is not a disability for VA compensation purposes.  

4.  Abdominal pain does not constitute a disability for which service connection may be granted.

5.  A preponderance of the evidence is against the finding that peptic ulcers had their clinical onset in service or are otherwise related to active duty.  

6.  A preponderance of the evidence is against the finding that reflux disease had its clinical onset in service or is otherwise related to active duty.  

7.  A preponderance of the evidence is against the finding that chronic kidney disease had its clinical onset in service or is otherwise related to active duty.  

8.  A preponderance of the evidence is against the finding that hepatitis C had its clinical onset in service or is otherwise related to active duty.  

9.  A preponderance of the evidence is against the finding that bilateral hip disability had its clinical onset in service or is otherwise related to active duty.  

10.  A preponderance of the evidence is against the finding that a left heel or heel disability had its clinical onset in service or is otherwise related to active duty.  

11.  A preponderance of the evidence is against the finding that a left ankle disability had its clinical onset in service or is otherwise related to active duty.  

12.  A preponderance of the evidence is against the finding that a left leg disability had its clinical onset in service or is otherwise related to active duty.  

13.  A preponderance of the evidence is against the finding that a left elbow disability had its clinical onset in service or is otherwise related to active duty.  

14.  A preponderance of the evidence is against the finding that a right ankle disability had its clinical onset in service or is otherwise related to active duty.  

15.  A preponderance of the evidence is against the finding that a right heel disability had its clinical onset in service or is otherwise related to active duty.  

16.  A preponderance of the evidence is against the finding that a right leg disability had its clinical onset in service or is otherwise related to active duty.  

17.  A preponderance of the evidence is against the finding that tinnitus had its clinical onset in service or is otherwise related to active duty.  

18.  A preponderance of the evidence is against the finding that a diabetic bilateral eye disability had its clinical onset in service or is otherwise related to active duty.  

19.  A preponderance of the evidence is against the finding that gout had its clinical onset in service or is otherwise related to active duty.  

20.  A preponderance of the evidence is against the finding that peripheral neuropathy had its clinical onset in service or is otherwise related to active duty.  

21.  A preponderance of the evidence is against the finding that a left shoulder disability had its clinical onset in service or is otherwise related to active duty.  


CONCLUSIONS OF LAW

1.  The RO's January 1999 decision that denied the claim of entitlement to service connection for a left knee disability is final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for a left knee disability.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).  

3.  Criteria for service connection for high cholesterol are not met.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

4.  A symptom, like abdominal pain, that is not associated with a current diagnosed disability is not subject to service connection.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2011).  

5.  Peptic ulcers were not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

6.  Reflux disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

7.  Chronic kidney disease was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

8.  Hepatitis C was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

9.  A bilateral hip disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

10.  A left heel or foot disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

11.  A left ankle disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

12.  A left leg disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

13.  A left elbow disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

14.  A right ankle disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

15.  A right heel disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

16.  A right leg disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

17.  Tinnitus was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

18.  A diabetic bilateral eye disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

19.  Gout was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

20.  Peripheral neuropathy was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

21.  A left shoulder disability was not incurred or aggravated in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).  

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and to Assist 

The Veteran asserted in a June 2011 statement that he had submitted or resubmitted evidence about one year prior and intimated that he was entitled to another additional review by the decision review officer (DRO) for all of his claims.  The DRO already reviewed the Veteran's file in November 2009.  The Board has reviewed the evidence in the file and finds the Veteran received a copy of his claims file then resubmitted this copy back to VA.  This is clear because the resubmissions included copies of RO correspondence.  There are no new records to review.  The Board finds the Veteran is not entitled to a second DRO review as this is unnecessary and would only delay the adjudication of his claims.  

The Board is not precluded from adjudicating new and material evidence portion of the left knee disability claim.  With respect to the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5103, 5103A (West Supp. 2011), and the pertinent implementing regulation, 38 C.F.R. § 3.159 (2011), the Board is taking action favorable to the Veteran by reopening the claim of service connection for a left knee disability.  A decision at this point poses no risk of prejudice to him.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

In a July 2006 letter, the AOJ satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claims for service connection.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In March 2006, the Veteran was informed of the process by which initial disability ratings and effective dates are assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The "duty to assist" contemplates that VA will help a claimant obtain records relevant to the claim, whether or not the records are in Federal custody, and that VA will provide a medical examination when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  VA has done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) (2011).  Service treatment records have been associated with the claims file.  All identified and relevant medical records have been secured.  

A VA medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but does have several other components.  38 C.F.R. § 3.159(c)(4)(i) (2011).  These components include: (A) competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability; (B) evidence establishing that the veteran suffered an event, injury or disease in service, or has a disease or symptoms of a disease listed in § 3.309, § 3.313, § 3.316, and § 3.317 manifesting during an applicable presumptive period (provided the claimant has the required service or triggering event to qualify for that presumption); and (C) evidence indicating that the claimed disability or symptoms may be associated with the established event, injury, or disease in service or with another service-connected disability.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C) (2011).  Part (C) could be satisfied by competent evidence showing post-service treatment for a condition, or other possible association with military service.  38 C.F.R. § 3.159(c)(4)(i)(C)(ii) (2011).  

The Veteran was not given a VA medical examination for some of his claims for service connection; he was given an examination for his claim for a diabetic eye disability.  A medical examination is not necessary for his claim regarding cholesterol or hypercholesterolemia because, as explained further below, this claim is being denied as a matter of law.  A medical examination is also not necessary for peptic ulcer disease, reflux disease, abdominal pain, hepatitis C, a bilateral hip disability, a left ankle or leg disability, a left elbow disability, a left heel or foot disability, a right ankle or heel or leg disability, a chronic kidney disability, tinnitus, peripheral neuropathy, gout and a left shoulder disability.  

There is no credible indication of these disabilities in service or credible evidence establishing that an event, injury, or disease occurred in service resulting in these disabilities.  38 C.F.R. § 3.159(c)(4)(i).  The components needed to trigger an examination are not met.  Id.  Also, as explained below, there is no credible evidence that the following are even existing disabilities of the Veteran: right ankle or heel or leg disability, a left heel or foot disability, a left elbow disability, a left ankle or leg disability, hepatitis C, gout, peripheral neuropathy, a left shoulder disability, and a bilateral hip disability.  

For these reasons, the Board finds that a VA examination is not necessary for these claims.  VA's duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The Board finds the duties to notify and assist have been met.  

Legal Criteria and Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in the line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1130 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2011).  Service connection may be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2011).  

When the claim is in equipoise, the reasonable doubt rule is for application.  See, 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2011).  

In adjudicating claims for service connection, the Board must discuss competency and credibility.  A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training or experience.  38 C.F.R. § 3.159(a)(2) (2011).  Lay evidence is competent if it is provided by a person who has knowledge of the facts or circumstances and conveys matters that can be observed and described by a lay person.  Id.  

It is the Board's principal responsibility to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995) and Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997) (and cases cited within).  In determining whether documents submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995).  

New and Material Evidence Claim for a Left Knee Disability

The claim for entitlement to service connection may be reopened if new and material evidence is submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  

Under the applicable provisions, new evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with the previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).  Unlike the above cited principles involving service connection, in determining whether evidence is new and material, the credibility of the new evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the Board's analysis of the issue of reopening must first be confined to the subject of existence of new and material evidence alone and must not be an outcome-based decision.  In Shade, the claim was denied originally because there was no present disability and the evidence submitted to reopen the claim showed the Veteran currently had the present disability.  The Court held the claim was to be reopened because new and material evidence was submitted even though there was still no nexus opinion of record.  Id.  

The procedural history of the Veteran's claim shows that he initially filed a claim for service connection for a left knee disability in July 1998 (he requested an increased rating for his left knee, but as he was never service-connected for his left knee it was interpreted as a claim for service connection).  In January 1999, the RO denied the claim for service connection for the left knee because there was no present disability.  The Veteran did not file a notice of disagreement with this decision and it became final.  38 U.S.C.A. § 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (1998).  The claim may be reopened if new and material evidence is submitted.  Manio, 1 Vet. App. 140.  

Prior to the January 1999 decision, the evidence in the claims file consisted of service treatment records and post-service treatment records.  

Since the January 1999 decision, the pertinent evidence in the file includes VA records, including a March 2005 VA record that provides a diagnosis of left knee arthralgia and a July 2011 VA primary care record showed an assessment of bilateral knee derangement.  An April 2005 Montgomery Surgery Center record shows the Veteran is status post left knee arthroscopy with a partial medial meniscectomy and a March 2005 MRI showed that the Veteran had a left knee meniscal tear.  

The Board finds that new and material evidence has been received because when the claim was denied in January 1999, there was no evidence of a present disability and the Veteran is now status post meniscal tear in the left knee and has derangement.  This evidence is new and material to the claim because it shows the Veteran now has a present disability.  38 C.F.R. § 3.156(a).  The additional evidence must be presumed credible according to Justus, 3 Vet. App. at 513.  As a result, the claim is reopened.  


Service Connection for High Cholesterol

The Veteran is claiming entitlement to service connection for high cholesterol (hypercholesterolemia), which is shown in the Veteran's medical records.  However, service connection is only warranted where the evidence demonstrates disability.  "Disability" means impairment in earning capacity resulting from diseases and injuries and their residual conditions.  38 C.F.R. § 4.1 (2011); Hunt v. Derwinski, 1 Vet. App. 292, 296 (1991).  A symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See, Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), aff'g and rev'g on other grounds, Sanchez-Benitez v. Principi, 259 F.3d. 1356, 1361-62 (Fed. Cir. 2001).  

High cholesterol, however, is simply a laboratory test result, and not in and of itself, a disability.  See 61 Fed. Reg. 20440, 20445 (May 7, 1996).  As such, it cannot provide a basis for a valid claim for service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Veteran's claim of entitlement to service connection for high cholesterol is denied.  The reasonable doubt doctrine is not for application.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Abdominal Pain, Peptic Ulcers, Reflux Disease and Chronic Kidney Disease

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease, the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(i)-(ii) & (d), 3.309(e) (2011).  

In conjunction with the National Academy of Sciences (NAS), the Secretary of VA has determined that a presumption of service connection based on exposure to herbicides used in the Vietnam during the Vietnam era is not warranted for the following: gastrointestinal, metabolic, and digestive disorders (changes in liver enzymes, lipid abnormalities and ulcers); stomach cancer; colorectal cancer (including small intestine and anus); and hepatobiliary cancers (liver, gallbladder and bile ducts).  See, Veterans and Agent Orange: Update 2008 (Update 2008), 75 Fed. Reg. 81332-35 (Dec. 27, 2010).  

Even if the presumption is not applicable, the Court of Appeals for the Federal Circuit has determined that a claimant is not precluded from establishing service connection with proof of direct causation.  Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Although the Combee decision pertained to radiation claims, the same rationale applies to claims based on herbicide exposure.  See also, McCartt v. West, 12 Vet. App. 164, 167 (providing that the provisions set forth in Combee are equally applicable in cases involving claimed Agent Orange exposure).  

Several service treatment records show that over the years the Veteran has had abdominal pain.  In August 1984, it was due to a urinary tract infection.  In July 1985, it was due to muscle strain.  Similarly, at many points in service the Veteran did not have indigestion or stomach, liver or intestinal trouble (See, for example, a May 1988 report of medical history and his February 1989 separation examination).  

After service in July 1989, an emergency room record showed the Veteran was stabbed at home with a knife in the right flank area.  The note says the Veteran was 38 years old and involved in a fight.  The assessment was a puncture wound of the right flank.  It was about one centimeter and was described as superficial.  

In March 1995, an emergency room record showed the Veteran complained of lower right side pain for four days; the assessment was flatulence.  In February 1996, a Maxwell Air Force Base (AFB) record showed the Veteran complained of vague abdominal pain with weakness and black stools for three weeks.  The assessment was possible peptic ulcer disease.  The following month, however, an X-ray of the esophagus, stomach and duodenum showed an impression of thickened proximal gastric folds, presumably secondary to inflammation.  In August 1996, a VA record showed that a peptic ulcer was ruled out.  

In September 1996, a Montgomery Medical Center record showed a negative computed tomography (CT scan) of the abdomen and pelvis.  

In February 1997, Dr. Taylor investigated the Veteran's right flank and upper quadrant pain, which he initially thought might be gallstones or a possible kidney infection or obstruction.  In March 1997, Dr. Taylor indicated that the culprit was Levamisole, a drug used to treat the Veteran's colon cancer.  

The same month, the Veteran denied any significant past medical history except for glaucoma, which was diagnosed at age 22 in a record from Dr. Miller-Frost.  An examination of the abdomen was basically unremarkable.  In September 1997, a Baptist Montgomery CT scan of the abdomen revealed no abnormality.  

In March 1998 Dr. Miller-Frost noted the Veteran stopped taking a diabetes mellitus medication because it caused abdominal discomfort.  In May 2001, a VA surgeon's post-operative note showed a postoperative diagnosis of reflux esophagitis.  In July 2003 a CT scan detected a tiny right renal cyst; the scan was otherwise negative for the abdomen and pelvis.  

In September 2003, a VA primary care record showed the Veteran complained of abdominal pain.  It was noted that he had a past history of colon cancer.  His pain radiated to his back.  A recent colonoscopy with lesions was reported.  A June 2004 VA operative report showed the Veteran had pain in the epigastric area and dyspepsia.  A procedure was performed to rule out peptic ulcer disease.  None was found and findings were normal.  In May 2006, a VA cardiology record noted that he had "a little bit of [gastroesophageal reflux disease]."  A VA cardiology record from the same month noted he had no kidney problems.  

First, the Veteran claims his abdominal pain was due to exposure to Agent Orange, but there is no presumption for "abdominal pain" as it is not a disability, but a symptom.  See 38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 3.307(a)(6)(i)-(ii) & (d), 3.309(e) (2011).  In any case, the Board makes no determination on whether the Veteran was actually exposed to herbicide in service as such a determination is not necessary for the adjudication of these claims because the Veteran does not have peptic ulcer disease or chronic kidney disease, his reflux disease has not in any way shown to be related to exposure to herbicide (even if he was exposed to it) and abdominal pain is a symptom.  

Regardless of what the Veteran meant by filing a claim for service connection for abdominal pain, he also filed claims for service connection for peptic ulcers, reflux disease, and chronic kidney disease; these claims are adjudicated separately but might manifest themselves with abdominal pain.  However, symptom, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a "disability" for which service connection may be granted.  See, Sanchez-Benitez, 13 Vet. App. 282.  

The Veteran is competent to state that he had abdominal pain in service, but evidence shows it resolved in service.  The Veteran is not competent to state that his abdominal pain is due to something separate than what he has already filed claims for: peptic ulcer disease, reflux disease or a chronic kidney disease.  These claims are adjudicated by the Board separately below.  To the extent it is related to anything else in service, the Board finds that it resolved and the Veteran stated as much at separation.  He is not now credible to say he had a chronic abdominal pain since service.  His assertions are assigned little weight and the other evidence of record is assigned greater weight.  

The reasonable doubt doctrine is not for application regarding the abdominal pain claim.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Service connection for abdominal pain is denied.  

For the claim for service connection for peptic ulcer disease, a June 2004 VA operative report ruled out peptic ulcer disease; no peptic ulcer disease was found and findings were normal.  Though the Veteran might be competent to report current symptoms of peptic ulcer disease, he has not done so (other than filing a claim for abdominal pain).  He also denied symptoms of peptic ulcer disease at separation, so he is not credible on the issue of chronicity.  The reasonable doubt doctrine is not for application and the claim for service connection for peptic ulcer disease is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

As for reflux disease, a May 2006 VA cardiology record noted that the Veteran had "a little bit of GERD."  The Veteran is competent to state that he has had symptoms of GERD since service, although he did not specifically do so in his claim (he stated that reflux was due to herbicide exposure).  However, the Board finds him to be not credible because his separation examination was negative for complaints or symptoms of reflux at separation.  The Veteran was not diagnosed or treated for reflux in service.  There is no credible evidence in the file that any diagnosed reflux is due to service or herbicide.  The reasonable doubt doctrine is not for application and the claim for service connection for reflux disease is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Finally, for the claim for chronic kidney disease, a May 2006 VA cardiology noted he had no kidney problems.  He was found to have a clinical abnormality of a tiny renal cyst in July 2003.  Though the Veteran might be competent to report current symptoms of kidney disease, he has not done so (other than filing a claim for abdominal pain).  He also denied symptoms of kidney disease at separation, so he is not credible on the issue of chronicity.  The reasonable doubt doctrine is not for application and the claim for service connection for kidney disease is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Hepatitis C

The Veteran has no specific statements regarding hepatitis C, but in his February 2006 claim he asserted he acquired it in service and still had problems with it.  He referred VA to his service treatment records.  

An April 1972 report of medical examination showed the Veteran reported having gonorrhea in the past.  In a May 1988 report of medical history, the Veteran said he did not have stomach, liver or intestinal trouble.  He denied jaundice or hepatitis.  He repeated these denials in his February 1989 report of medical history.  

After service, in September 1996, a colon cancer consultation showed the Veteran had no chronic illness other than glaucoma.  In March 1998, Dr. Miller-Frost stated that a liver function test was required for the Veteran due to the medication he was prescribed.  

In December 1999, a record from Dr. Halloway showed there was no positive test for hepatitis C noted, but the Veteran said he had a transfusion of blood products prior to 1992.  In contrast, when questioned during a VA hepatitis C screen in February 2001, the Veteran had no risk factors except for intemperate alcohol use.  The Veteran specifically said he never had a blood transfusion prior to 1992.  

The Board finds the evidence shows the Veteran does not have hepatitis C.  The Veteran is not competent to self-diagnose hepatitis C, although he could describe symptoms.  He has not.  He denied symptoms at separation.  The evidence does not show the Veteran was exposed to blood products prior to 1992.  He has had no diagnosis of hepatitis C and no indicators in service.  In coming to this conclusion, the Board relies on the historical medical evidence in the file and not the Veteran's own statements because he has shown to be not credible in reporting he was exposed to blood products and then denying such exposure.  

The evidence as a whole shows there is no incident in service that would warrant a VA examination.  The reasonable doubt doctrine is not for application and the claim for service connection for hepatitis C is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Bilateral Hip Disability

In his February 2006 claim, the Veteran complained of pain in his hips and asserted he received treatment in service.  He referred to his service treatment and medical records.  

June 1968 and February 1971 reports of medical examination showed that lower extremities were normal.  In a May 1988 report of medical history, the Veteran said he had arthritis, but no bone joint or other deformity.  At the separation examination in February 1989, a clinical evaluation of the lower extremities was normal.  The report of medical history showed he denied arthritis, bone/joint deformities, and lameness.  

After service, a November 1994 Maxwell AFB record showed the Veteran had no joint pain, swelling or stiffness.  

The Board finds that the Veteran does not have a bilateral hip disability.  The Veteran is competent to describe symptoms of a bilateral hip disability but he has not done so.  He denied joint symptoms at separation and a clinical evaluation was negative for hip problems.  There is no credible, competent evidence of continuity of symptoms since service.  The Board relies on the medical evidence in the file in coming to the conclusion that service connection is not warranted for a bilateral hip disability.  

The evidence as a whole shows there is no incident in service that would warrant a VA examination.  The reasonable doubt doctrine is not for application and the claim for service connection for a bilateral hip disability is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Left Ankle, Heel, Foot and Leg Disabilities

In February 2006, the Veteran claimed he injured his left ankle at the same time he received heel injuries in service.  He claimed to have received intensive rehabilitation in service and specifically referenced a 1982 service treatment record.  For his left heel, leg and foot, the Veteran claimed he injured them in service, had surgery (but was unclear about when this surgery took place) and continue to have problems.  He claimed: "I cannot walk upright."  

A June 1968 report of medical examination of the lower extremities was normal, as was the report in February 1971.  In July 1982, a service treatment record showed that the Veteran complained of intermittent left ankle pain.  The assessment was for him to be referred for further evaluation.  The Veteran had acute calf strain in December 1985.  In May 1988 report of medical history, the Veteran said he had arthritis, but no bone joint or other deformity.  He complained of foot trouble.  
In a February 1989 report of medical examination (separation) the clinical evaluation of the lower extremities and feet was normal.  The report of medical history showed he denied arthritis, bone/joint deformities, and lameness.  On the report of medical history, the Veteran denied foot trouble.  

Several years after service, a November 1994 Maxwell AFB record showed no joint pain, swelling or stiffness.  At a VA joint examination in February 2009 he said he could walk up to one quarter of a mile.  

The Board finds the Veteran is competent to state what he has experienced about his left heel, foot, leg and ankle.  38 C.F.R. § 3.159(a)(2).  Here the Veteran is competent to state that he injured himself at some point in service and that he "could not walk upright."  The Board does not find this information about his orthopedic left lower extremity problems credible in that the Veteran denied problems with his joints and feet at separation from service.  Caluza, 7 Vet. App. at 511.  

He also denied problems several years after service in November 1994.  In 1982, he complained of ankle pain, but there is no evidence of follow up and certainly no evidence of surgery in or out of service.  He had calf strain in service, but by separation this had resolved; the Veteran had no complaints and a clinical evaluation was normal.  Also, in reviewing all of the Veteran's records, there is no support that the Veteran cannot walk upright.  The Board finds the Veteran to be exaggerating and his statements are assigned less weight.  

There is no credible, competent evidence of current disability or continuity of symptoms since service.  The evidence as a whole shows there is no incident in service that would warrant a VA examination.  The reasonable doubt doctrine is not for application and the claims for service connection for a left foot, heel, leg and ankle disability is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


Service connection for a Left Elbow Disability

In his February 2006 claim, the Veteran asserted he had arthroscopic surgery on his left elbow in service.  He also claimed he had fluids injected in his elbow on several different occasions and did not have full use of his elbow.  He did not use his left elbow much because of the pain.  He referred to a service treatment record dated 1974 and his VA records.  

A 1974 record mentions treatment for the right hand, cervical spine, and left shoulder (the left shoulder is already on appeal).  In May 1988, the report of medical history shows the Veteran said he had arthritis, but no bone joint or other deformity.  The report of medical history showed he denied arthritis, bone/joint deformities, and lameness.  At separation, the clinical evaluation of the upper extremities was normal.  On the report of medical history, he checked having a "painful or trick shoulder or elbow."  He said more specifically in the comments section he had a dislocated shoulder due to an auto accident in 1981.  

A November 1994 Maxwell AFB record showed the Veteran had no joint pain, swelling or stiffness.  

The Board finds that service connection for a left elbow disability is not warranted.  The Veteran, while competent under 38 C.F.R. § 3.159(a)(2) to state what he has experienced, is not credible.  The 1974 record he asserted that would show he had elbow problems does not show any elbow treatment.  There is no incident in service for the elbow that would warrant a VA examination.  There is also no evidence of surgery as the Veteran asserted.  The reasonable doubt doctrine is not for application and the claim for service connection for a left elbow disability is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Right Ankle, Heel, and Leg Disabilities

The Veteran had the same assertions about his alleged right lower extremity disabilities as his left lower extremity disabilities.  He claimed his right leg was injured in service.  

As mentioned, June 1968 and February 1971 reports of medical examination showed the lower extremities were normal.  In July 1982, the Veteran complained of pain mostly in the left ankle, but then said that sometimes both of his ankles bothered him.  There was no increase in pain when foot was bent backward and no swelling.  He was referred for further evaluation.  

In September 1981, the Veteran visited the emergency room and complained of a right leg injury following a motor vehicle accident.  He was treated for right knee disability (and has been service-connected for this).  There were no reports or findings of other right lower extremity disability.  

In May 1988 report of medical history, the Veteran said he had arthritis, but no bone joint or other deformity.  

In a February 1989 report of medical examination (separation) the clinical evaluation of the lower extremities and feet was normal.  The report of medical history showed he denied arthritis, bone/joint deformities, and lameness.  In the report of medical history, the Veteran reported having a broken bone in his right leg.  He said it was from when he played football in high school.  He had no problems since.  

Several years after service, a November 1994 Maxwell AFB record showed no joint pain, swelling or stiffness.  At a VA joint examination in February 2009 he said he could walk up to one quarter of a mile.  

The Board finds the Veteran is competent to state what he has experienced about his right lower extremity.  The Veteran is competent to state that he injured himself at some point in service and that he "could not walk upright."  The Board does not find this information about his right lower extremity disabilities credible because the Veteran denied problems with his joints and feet at separation from service.  Caluza, 7 Vet. App. at 511.  He also denied problems several years after service in November 1994.  As explained, the Board finds the Veteran to be exaggerating regarding not being able to walk upright and his statements are assigned less weight.  

The Board finds that service connection for a right ankle, leg or heel disability is not warranted.  He had one complaint in service for the ankle, but did not receive further follow up and was normal at separation.  There was no showing of an intensive rehabilitation.  As for the right leg, the Veteran reported at separation he had no trouble with his right leg since high school.  The service treatment records showed that he recovered from any bruise received during the 1981 accident.  

There is no evidence of current right lower extremity disability (other than the service-connected right knee disability).  The evidence as a whole shows there was no incident in service coupled with a current disability that would warrant a VA examination.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C).  The reasonable doubt doctrine is not for application and the claim for service connection for a right ankle disability is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Tinnitus

The Veteran claims he suffers from ringing in his ears.  While in service he worked with missiles, artillery, and loud explosions.  He claims that he now cannot sleep or concentrate.  

Service personnel records do show the Veteran had military operational specialties where he may have been exposed to acoustic trauma.  For example, he served as a Hawk firing instruction mechanic.  In a December 1987 service treatment record, a reference audiogram showed that the Veteran stated he usually wore hearing protection when in noisy, hazardous areas.  

On a May 1988 report of medical history, the Veteran marked that he had ear, nose and throat trouble.  He did not know if he had hearing loss.  At separation in February 1989, the report of medical examination showed that clinical evaluation of the ears generally was normal.  He did not have hearing loss or dizziness.  

After service in November 1994 at Maxwell AFB, the Veteran said he had ringing in his ears and an audiometry was pending.  However, on a review of systems, there were no complaints or findings of tinnitus.  The assessment was that tinnitus was possibly related to adult onset of diabetes mellitus.  He was to receive an audiogram.  A record from the same month from ENT Associates showed that the Veteran received an audiological evaluation.  This evaluation showed that tinnitus was matched in left ear at 6000 Hertz at 40 decibels.  However, the next month an emergency room record showed the Veteran complained of vertigo and was negative for tinnitus.  

At the February 2001 VA annual examination, the Veteran denied hearing loss or tinnitus.  

In reviewing the service personnel records, the Board finds the Veteran was exposed to acoustic trauma in service.  Normally, such a circumstance would be the impetus for a VA examination.  38 C.F.R. § 3.159(c)(4)(i)(A)-(C).  However, the Board has considered the competency and credibility of the Veteran.  The Veteran is competent to report ringing in his ears.  However, the Veteran has been inconsistent as to whether he has ringing in his ears.  The Veteran has filed claims prior to this claim from February 2006 and not filed a claim for tinnitus.  The Veteran has sporadically reported that he suffers from tinnitus; he last denied he had tinnitus in February 2001.  The Board finds that the Veteran is not a credible source of information and no VA examination is needed based on the evidence of record.   

The reasonable doubt doctrine is not for application and the claim for service connection for tinnitus is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for a Diabetic Eye Disability

Initially, the Veteran claimed he had "diabetic eye" which was secondary to diabetes mellitus (also the subject of another service connection claim).  He asserted VA and private medical records showed he had "diabetic eye."  In a June 2011 statement he claimed his left eye was also injured during an automobile accident in service.  

The Veteran is already service connected for open angle glaucoma.  His increased rating claim for open angle glaucoma is the subject of a separate claim and is not addressed here.  

Service treatment records show the Veteran had 20/20 vision in June 1968 and February 1971.  In March 1978, a service treatment record showed a diagnosis of open angle glaucoma.  By May, his glaucoma was under treatment.  In October 1981, a report of medical examination showed he had a "3" under E for "PULHES" and it was noted he had open angle glaucoma.  He did report having eye trouble in the report of medical history.  In a report of medical examination from February 1983, he said he took medication for his glaucoma and specifically stated he had eye trouble that was glaucoma.  

Additional service treatment records and examinations from January 1984 and February 1989 showed follow up treatment and reflect that his glaucoma was expected to be a lifelong disease.  

The Veteran underwent a VA examination for his glaucoma in September 1998.  He reported primary open angle glaucoma when he was 22.  His glaucoma was under control and he had evaluations every three to four months.  He denied additional ocular history for disease, surgery, pain or trauma.  The diagnosis was glaucoma with optic atrophy in the left eye.  At a February 2001 VA annual examination, the Veteran reported that he was in a motor vehicle accident in 1972.  He asserted he had to have surgery on his left eye and lost color temporarily.  

In August 2001, a VA examination report showed glaucoma of the left eye only.  He had trace astigmatism.  Intraocular pressure was normal.  Slit lamp examination was normal.  

In July 2004, a VA primary care record shows that the Veteran had a diabetic eye examination result that was abnormal previously.  He had glaucoma and early cataracts.  In February 2006, a VA optometry record showed that there was no diabetic eye.  The Veteran had glaucoma, but had not been evaluated (possibly just by VA) in several years.  

In August 2007, the Veteran received a VA examination.  The Veteran was claiming service connection for "diabetic eye."  The Veteran complained of diabetes mellitus and having glaucoma.  He had pink eye, dull pain, and blurriness.  The Veteran's visual acuity was corrected to 20/20.  The Veteran was hyperopic or farsighted with astigmatism.  He had presbyopia or aging eyes also.  Ocular pressures were within normal limits.  There was no retinopathy visible.  

The examiner explained that none of the Veteran's symptoms can be related to diabetes.  The ocular fundi were examined and no pathology was found that could be associated with diabetic retinopathy.  There were no hemorrhages or exudates visible.  The examiner said that background diabetic retinopathy can vary over time, but he had no diabetic retinopathy.  "Any claimed problems secondary to diabetes is not caused by or the result of diabetes."  At the time, he had cataracts which were aging cataracts only.  

The examiner noted the Veteran had been granted service connection for glaucoma and that the majority of his complaints were indirectly or directly associated with his glaucoma.  Pink eye was not related to diabetes or glaucoma.  

The Veteran is competent to report symptoms that he has had related to his eyes and did so at the August 2007 VA examination.  The VA examiner stated his symptoms are not related to his diagnosed diabetes mellitus.  The Veteran is not competent to provide a diagnosis regarding his eye disabilities because he is a lay person.  

The Veteran is competent to state that his eye was injured in an accident in service.  The examiner performed an evaluation of the Veteran's eyes and did not find residuals of injury.  The Board does not find the Veteran suffered an eye injury in service that produced residuals.  

The Board finds that the Veteran's current eye problems are primarily due to glaucoma.  Service treatment records show it was controlled for the most part during service, except for when he didn't take his medication or didn't keep appointments.  The VA examination was also negative for eye disabilities related to diabetes mellitus.  

As the Veteran does not have diabetic eye disability, there is no way it could be related to his claim for service connection for diabetes mellitus.  It is not necessary for the adjudication of the diabetes mellitus claim to make a decision on the diabetic bilateral eye disability claim.  The reasonable doubt doctrine is not for application and the claim for service connection for a diabetic eye disability is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Gout

The Veteran has filed a claim for gout or swollen joints-specifically the feet, knees and elbows-due to exposure to herbicide and diabetes mellitus.  

Service treatment records do not show treatment for, diagnoses of or symptoms related to gout.  At separation, a clinical evaluation of the lower and upper extremities was normal.  In the report of medical history, he said he had no foot trouble.  He denied swollen joints.  The Veteran had separate orthopedic complaints regarding his right knee, right leg and shoulder.  

In November 1994, a Maxwell AFB record showed that the Veterans skin was normal.  There was also no joint pain, swelling or stiffness.  

At a February 2001 VA annual examination, the Veteran reported musculoskeletal pain.  His fifth toenail was black, but he explained it away stating that all of his relatives have a fifth black toenail.  Feet were otherwise normal.  

The Veteran is competent to state he has had swollen joints of symptoms of gout since service.  The Board finds that the Veteran did not report gout at separation, it was not found at separation, and the Veteran does not have gout after service.  As a result, the Board finds the Veteran is not credible in stating that he had gout since service.  

As there is no credible competent lay or medical evidence of a current diagnosed disability or persistent or recurrent symptoms of a disability, the Board finds a VA examination is not warranted.  38 C.F.R. § 3.159(c)(4)(i)(A).  To the extent the Veteran claims that he has gout that is related to herbicides, the Board finds this claim is without merit because there is no indication he has gout.  The reasonable doubt doctrine is not for application and the claim for service connection for gout is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Service Connection for Peripheral Neuropathy or Numbness

The Veteran asserts he has numbness in his legs and feet which is the result of "the injury in service" and secondary to diabetes mellitus and herbicide exposure.  He referred generally to VA treatment and service treatment records.  

In February 1971, a report of medical examination showed the lower extremities were normal.  In a May 1988 report of medical history, the Veteran remarked that he did not have neuritis or paralysis.  He complained of foot trouble.  At separation, the report of medical examination showed that clinical evaluation of the lower extremities was normal.  On the report of medical history, he did not have neuritis, paralysis or foot trouble.  

In February 2004, a visual foot inspection was normal and a sensation examination by monofilament/light touch was within normal limits.  At a February 2009 VA joint examination, he complained of pain radiating from his service-connected right knee to his back.  He did not complain of numbness of the lower extremities and it was not found.  

The Veteran is competent to state that he has numbness of the lower extremities and what he has actually experienced.  He referred to VA treatment and service treatment records; however, these records do not show symptoms of, diagnoses for or treatment for peripheral neuropathy or numbness.  More recent records seem to show the Veteran has some orthopedic problems.  Pain management records also do not show referrals or notes of numbness in the lower extremities.  Additionally, the Veteran reported he had no numbness at separation.  The Board finds the Veteran is not a credible source for reporting his symptoms.  

As there is no credible competent lay or medical evidence of currently diagnosed numbness/peripheral neuropathy or persistent or recurrent symptoms of such disability, the Board finds a VA examination is not warranted.  38 C.F.R. § 3.159(c)(4)(i)(A).  To the extent the Veteran claims that he has peripheral neuropathy that is related to herbicides, the Board finds this claim is without merit because there is no indication he has peripheral neuropathy.  The reasonable doubt doctrine is not for application and the claim for service connection for gout is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

A Left Shoulder Disability

In his February 2006 claim, the Veteran said that he continued to have shoulder pain which radiated into his lower back.  He asserted it was due to an automobile accident in service and referenced a 1981 service treatment record.  He asserted he continued to receive treatment for this condition.  

A March 1974 service treatment record showed the Veteran complained of left shoulder pain.  He was to get an X-ray.  In a May 1988 report of medical history, the Veteran said he had arthritis, but no bone joint or other deformity.  He did not have a painful or "trick" shoulder or elbow.  At separation in February 1989, the clinical evaluation of the upper extremities was normal.  On the report of medical history, he reported having a painful or trick shoulder or elbow; the summary showed he said he had a dislocated shoulder due to an automobile accident in 1981.  He did not specify which shoulder, however, service treatment records from 1981 show he complained of a right shoulder injury.  

In November 1994, a Maxwell AFB record showed the Veteran had no joint pain, swelling or stiffness.  

The Board finds that service connection for a left shoulder disability is not warranted.  The Veteran, while competent under 38 C.F.R. § 3.159(a)(2) to state what he has experienced, is not credible.  The 1981 record he asserted that would show he had left shoulder problems does not show any left shoulder treatment or concerns.  There is no incident in service for the left shoulder that would warrant a VA examination; the Veteran reported his left shoulder was normal at separation.  This shows that any pain from March 1974 had resolved.  The reasonable doubt doctrine is not for application and the claim for service connection for a left shoulder disability is denied.  See, 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

New and material evidence has been received to reopen a previously denied claim for service connection for a left knee disability; to that extent the claim is allowed.  

Service connection for high cholesterol is denied.  

Service connection for abdominal pain is denied.  

Service connection for peptic ulcer disease is denied.  

Service connection for reflux disease is denied.  

Service connection for chronic kidney disease is denied.  

Service connection for hepatitis C is denied.  

Service connection for a bilateral hip disability is denied.  

Service connection for a left heel disability is denied.  

Service connection for a left foot disability is denied.  

Service connection for a left ankle disability is denied.  

Service connection for a left leg disability is denied.  

Service connection for a left elbow disability is denied.  

Service connection for a right ankle disability is denied.  

Service connection for a right heel disability is denied.  

Service connection for a right leg disability is denied.  

Service connection for tinnitus is denied.  

Service connection for a diabetic bilateral eye disability is denied.  

Service connection for gout is denied.  

Service connection for peripheral neuropathy is denied.  

Service connection for a left shoulder disability is denied.  


REMAND

For the new and material evidence claim for service connection for the residuals of colon cancer, the Veteran has not been given proper notice under Kent v. Nicholson, 20 Vet. App 1 (2006).  Kent requires that the Veteran must be apprised as to the requirements both as to the underlying service connection claim and as to the definitions of new and material evidence.  Kent further requires that the notice inform the Veteran as to the basis for the prior final denial (January 1999 rating) and as to what evidence would be necessary to substantiate the claim.  On remand, the Veteran should be sent a corrective notice letter advising him of the basis for the prior final denial for his service connection claim for the residuals of colon cancer.  The Veteran should be apprised of what evidence would be necessary to substantiate this claim.  

For the increased rating for open angle glaucoma, the February 2009 VA examination for the eye refers to an attached visuals field chart.  There is no chart attached in the VA records.  Additionally, the left eye was corrected to 20/20 (both near and far) at the August 2007 VA examination; at the February 2009 VA examination it was described as being corrected to 20/200 near and 20/100 far, even though the examiner stated that compared to the August 2007 VA examination there "is little vision changes."  Additionally, the Veteran asserted in a June 2011 statement that his disability had worsened.  On remand, the AOJ should retrieve any available visual fields chart from the February 2009 VA examination and give the Veteran a new VA examination; the examiner should specify the Veteran's corrected and uncorrected visual acuity.  

For the increased rating for the residuals of a right knee injury, the Veteran asserted in a June 2011 statement that his conditions have worsened.  In July 2011, a VA primary care record showed the Veteran reported popping and instability in the right knee.  The objective assessment was: "right knee, no warmth, medical lateral movement."  The assessment was bilateral knee derangement.  On remand, the Veteran should receive a new VA examination.  The examiner should state whether the Veteran has medial lateral movement of the right knee and whether there is instability in the right knee.  

For the claim for service connection for a left knee disability, a VA examination is needed to determine the nature and etiology of the left knee disability.  Service treatment records show the Veteran complained sporadically about left knee problems (See May 1980, November 1983, January 1984, and July 1986 service treatment records).  In February 1989, a report of medical examination showed the clinical evaluation of the lower extremities was normal.  In the report of medical history, he reported having a "trick" or locked knee.  He reported only problems with his right knee when given a chance to explain himself.  

In November 1994, a Maxwell Air Force Base record showed no joint problems and stated that extremities were normal.  In January 2005, Dr. Miller Frost noted the Veteran complained of discomfort in his left knee.  She said it started with a particular event, "what seemed to be at least a slight trauma to the knee."  She did not describe the event.  She recommended the Veteran see an orthopedist.  January to March 2005 records from Dr. Hester show the Veteran reported he injured his left knee in service and it had been hurting more lately.  He was to get an MRI.  

In March 2005, a VA primary care record showed the Veteran had pain in the left knee which was an exacerbation of pain in the knee that had begun before Christmas.  The assessment was left knee arthralgia.  In March 2005, an MRI of the left knee showed a small parrot beak tear of the junction of the body in the posterior horn of the medial meniscus.  Edema around the medial collateral ligament was also found.  In April 2005, a Montgomery Surgery Center record showed the Veteran had an arthroscopy with partial medial meniscectomy on the left knee.  

At a February 2007 VA joint examination (for the right knee) the claims file was not available.  Confusion resulted regarding whether the Veteran had a right knee problem in service.  The Veteran said he had noticed problems with his left knee over the past two years.  He had surgery on his left knee in 2006.  He went to physical therapy and had a good result.  In a February 2009 VA examination for the joints for the right knee, the claim file was reviewed.  The Veteran felt his right knee problem caused his left knee difficulty as well.  In July 2011, a VA primary care record showed the left knee had crepitations, no warmth and no swelling.  The assessment was bilateral knee derangement.  On remand, the VA examiner should examine the left knee and determine whether any left knee disability is caused or aggravated in service or caused or aggravated by the service-connected right knee disability.  

Other orthopedic claims for service connection include a back disability and a right shoulder disability.  For the back disability, an opinion is needed as to whether any current back disability was incurred or aggravated in service as well as whether it is caused or aggravated by the service connected right knee.  The Veteran denied recurrent back pain at separation.  In his claim he asserted his back disability was due to arthritis and improper weight balance as a result of a "leg and knee condition."  He referenced an October 1983 service treatment records where he had back pain and it resolved.  

Regarding the claim of service connection for right shoulder disability, the Veteran reported a right shoulder injury and symptoms at separation.  A September 1981 emergency room record showed the Veteran complained of a right shoulder injury.  He was a passenger in an accident.  He had normal range of motion of the right shoulder with slight discomfort of the shoulder joint.  He was to be evaluated by X-ray.  The assessment was contusion of the right shoulder.  A September 1981 X-ray showed that the Veteran had an injury to the right clavicle in the car accident.  He had no fracture.  

In February 1989, clinical evaluation of the upper extremities was normal.  He reported a painful or "trick" shoulder or elbow on the report of medical history.  He also said he had a dislocated shoulder due to an auto accident in 1981.  On remand, the Veteran should receive a VA examination to determine the nature and etiology of any right shoulder disability.  

The Veteran was denied service connection for diabetes mellitus in August 1993, January 1999 and June 2002.  Effective February 24, 2011, VA amended its regulations to extend a presumption of exposure to certain herbicides, including Agent Orange, to certain Veterans who served in Korea between April 1, 1968, and August 31, 1971, in a unit that, as determined by the Department of Defense, operated in or near the Korean demilitarized zone (DMZ).  38 C.F.R. § 3.307(a)(6)(iv) (2011); See also 38 C.F.R. § 3.814(c)(2) (2011).  

In Robinson v. Peake, 21 Vet. App. 545 (2008), the Veterans Court held that separate theories in support of a claim for benefits for a particular disability does not equate to separate claims for benefits for that disability.  Although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim.  Additionally, the Veterans Court has determined that a final denial on one theory is a final denial on all theories.  See also, Velez v. Shinseki, 23 Vet. App. 199 (2009).  

Where there is an intervening liberalizing law or VA issue that may affect the disposition of a claim, VA is required to conduct a de novo (anew) review of the previously denied claim.  Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 F.3d 368 (Fed. Cir. 1994).  As a result, the Board finds the Veteran's claim for service connection for diabetes mellitus must be considered anew and upon presumptive grounds.  

One of the Veteran's DD 214s shows he had one year of "USARPAC" when he was in service from June 1968 to June 1971.  He was a Hawk Launcher and Missile Mechanic.  Service personnel records show the Veteran was in Korea from April 9, 1969 to May 1, 1970.  He was a labor mechanic and was in Battery A, 7th Battalion (HAWK), 2nd Artillery.  

The Veteran was also in Korea from January 1976 to February 1977, but this is not a period covered under the presumption.  In his February 2006 claim, the Veteran claimed he served with: 1) 1st of the 9th Infantry; 2) 1st of the 72nd Armor; and 3) 2nd of the 38th Infantry from March 1969 to May 1970.  He said he was in Air Defense Artillery so he would spend two months with a unit, then do another two month tour.  He claimed exposure to Agent Orange.  In a June 2011 statement, the Veteran clarified that he served in the units of the 1st Battalion, 2nd Air Defense Artillery, 38th Air Defense Brigade from 1969 to 1970.  

The Veteran is claiming that he was exposed to herbicides by being near the DMZ; he does not allege nor do his records show he was in a unit where the presumption may be granted.  However, it should be determined if any unit he served with was at the DMZ.  

On remand, the AOJ should follow the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  The AOJ should send a request to the Joint Service Records Research Center (JSRRC) for verification of exposure to herbicides in Korea.  The Veteran is confirmed to be in Korea from April 4, 1969 to May 1, 1970 and from January 1976 to February 1977.  He claims he was in units that are not automatically extended the presumption.  In other words, the AOJ should determine if the Veteran was part of a unit near DMZ at any time during his service.  The AOJ should also check to see if the Veteran had temporary duty (TDY) with other units at or near the DMZ.  

If and only if the Veteran is service-connected for diabetes mellitus and/or was exposed to herbicides in service, the AOJ should afford the Veteran VA examinations for his claims for service connection for hypertension, erectile dysfunction, and a heart disability to see if they may be granted.  

For service connection for a psychiatric disability, the Board finds the Veteran to be inconsistent regarding a stressor for PTSD.  However, records show he had trouble with alcohol in service and had negative performance reviews toward the end of his career.  He has asserted he was treated for depression.  As a result, the Veteran should receive a VA examination regarding the etiology of any psychiatric disability.  

The Veteran has filed a claim for service connection for allergies (hay fever) and headaches as well as for service connection for an asthma and sinus disability.  An October 1975 allergy clinic consultation showed the Veteran had a history of seasonal allergy symptoms.  His current medication was good at controlling his symptoms.  He reported having hay fever for several years after this consultation.  In September 1982, the Veteran visited the allergy clinic.  He complained of sneezing.  The provisional diagnosis was allergies with a questionable etiology.  

At separation, the Veteran reported that he did not have asthma or hay fever.  He did report allergies, sinusitis and a chronic cough; he said he was told to quit smoking and did so two months prior.  He said he had severe headaches approximately every two days, sometimes every day.  He took Tylenol which sometimes helped.  In the physician's summary, it was noted that headaches were secondary to the medication Clomid as a side effect.  A chest X-ray was normal.  

In January 1995, a Maxwell AFB record shows an assessment of perennial and seasonal allergic rhinitis.  On remand, the Veteran should receive a VA examination to determine the nature and etiology of any allergies, headaches, sinus disability and asthma.  

For the claim for service connection for a great toe disability, the Veteran should also receive a VA examination as he had treatment for ingrown toenails on both great toes in service.  

Finally, for a claim for service connection for a left testicle disability, the separation examination shows that a clinical evaluation of the genitourinary system was normal but the Veteran was taking Clomid (sometimes used to treat male infertility).  In the report of medical history, he stated that he had gonorrhea in 1978.  He said he had been treated and there were no problems since.  The physician's summary noted he had an upcoming urology appointment.  A follow up showed a diagnosis of oligospermia.  

In November 1998, a record from Dr. Miller-Frost shows the Veteran reported testicle pain.  There was no recommendation except urology referral.  He again reported pain in the left testicle in December 1999.  At a February 2001 VA annual examination, there were no masses felt in the Veteran's testicle or scrotum.  On remand, the Veteran should receive a VA examination to determine the nature and etiology of any testicle disability.  

Accordingly, the case is REMANDED for the following action: 

1. For the new and material evidence claim for service connection for the residuals of colon cancer, send the Veteran corrective VCAA notice under 38 U.S.C.A. § 5103(a) that (1) notifies the Veteran of the reasons for the previous denial from the January 1999 rating decision; (2) notifies the Veteran of the evidence and information necessary to reopen the claim; and (3) notifies the Veteran of what specific evidence would be required to substantiate the elements needed to grant the Veteran's claim for service connection for the residuals of colon cancer.  

2.  Associate with the file the visual field chart referenced in the February 2009 VA examination.  If unavailable, notify the Veteran and document a negative response in the file.  

3. Schedule the Veteran for a VA eye examination.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests, including a visual field test, should be conducted.  

The examiner should specify corrected and uncorrected visual impairment due to open angle glaucoma.  The normal visual field extent at the eight principal meridians should be measured and included with the report (See Table 4.1, p 43, C & P Clinician's Guide).  All findings must be set forth with clear rationale.  

4.  Schedule the Veteran for an orthopedic examination.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The examiner must indicate in the examination report that the claims file was reviewed in conjunction with the examination.  All necessary tests should be conducted.  

The examiner should reference the above summary of records regarding the Veteran's left knee disability.  The examiner should determine whether there is a 50 percent probability or greater (likely, unlikely or as likely as not) that any left knee disability is related to service.  The examiner should also opine whether there is a 50 percent probability or greater (likely, unlikely or as likely as not) that the left knee disability is caused or aggravated by the right knee disability.  If the left knee disability is aggravated, the examiner must state the baseline of the left knee disability, and the level beyond which the right knee disability increases the severity of the left knee disability.  

For the right knee, the examiner should comment on any symptomatology shown to be present and due to the Veteran's service-connected residuals of a right knee disability.  The examiner should report all range of motion measurements, including flexion and extension, for the left knee in degrees.  Note any pain on motion that the Veteran experiences.  

The examiner should state whether the Veteran's right knee exhibits weakened movement, excess fatigability, or incoordination attributable to his service-connected disability.  If feasible, this determination should be expressed in terms of the degree of additional range of motion lost.  The examiner should express an opinion as to the degree to which pain could significantly limit functional ability during flare-ups or when the Veteran uses his left knee repeatedly over a period of time.  The examiner should comment of the presence or absence of any related instability or subluxation of the right knee.  

For the claim for service connection for a back disability, the examiner should determine whether there is a 50 percent probability or greater (likely, unlikely or as likely as not) that any diagnosed back disability was caused or aggravated by service.  If not, examiner should determine whether there is a 50 percent probability or greater (likely, unlikely or as likely as not), that any back disability is caused or aggravated by the service-connected right knee disability.  

If an increase in severity for any back disability is found to be due to the service-connected right knee residuals, the examiner should identify the baseline level of the back disability (prior to aggravation) and the permanent, measurable increase in the severity of the back disability due to the service-connected right knee disability.  

For the service connection claim for a right shoulder disability, the examiner should determine whether there is a 50 percent probability or greater (likely, unlikely or as likely as not), that any diagnosed right shoulder disability was caused or aggravated by service.  The rationale for all opinions must be provided.  

5.  For the Veteran's diabetes mellitus claim, follow the M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.10.p.  The AOJ should send a request to the JSRRC for verification of exposure to herbicides in Korea.  The Veteran has confirmed service in Korea from April 9, 1969 to May 1, 1970 and January 1976 to February 1977.  Determine if the Veteran was part of a unit near DMZ at any time during his service.  Determine if the Veteran had temporary duty (TDY) with other units at or near the DMZ while serving in Korea.  

If and only if the Veteran is service-connected for diabetes mellitus and/or was exposed to herbicides in service, get VA examinations for his claims for service connection for hypertension, erectile dysfunction, and a heart disability to see if they may be granted.  

6.  Schedule the Veteran for an examination by a VA psychiatrist to determine whether the diagnostic criteria for a psychiatric disability are met.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  The report of examination should note review of the claims file.  All necessary special studies or tests should be accomplished.  

The examiner should indicate whether a psychiatric disability is likely, unlikely, or as likely as not related to the Veteran's active service.  The examiner should provide a rationale for any opinion provided.  As discussed herein, the examiner should be aware that the Board does not consider the Veteran a reliable historian.  

7.  Schedule the Veteran for a VA examination to determine the nature and etiology of any allergies, headaches, sinus disability, asthma, a great toe disability, and/or a testicle disability.  The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  

For any disability found, the examiner should indicate whether there is a 50 percent probability or greater (likely, unlikely or as likely as not) that it was caused or aggravated by service.  The examiner should reference the VA records mentioned above.  The rationale for all conclusions should be provided.  

8.  Re-adjudicate the issues on appeal.  If the decision remains in any way adverse to the Veteran, he should be provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include the applicable law and regulations considered pertinent to the issue remaining on appeal as well as a summary of the evidence of record.  An appropriate period of time should be allowed for response.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).  




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


